UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:MARCH 31, 2015 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER:1-13447 ANNALY CAPITAL MANAGEMENT, INC. (Exact name of registrant as specified in its charter) MARYLAND 22-3479661 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1 NEW YORK, NEW YORK (Address of principal executive offices) (Zip Code) (212) 696-0100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all documents and reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes þNo  Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNoþ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the last practicable date: Class Outstanding at April 30, 2015 Common Stock, $.01 par value ANNALY CAPITAL MANAGEMENT, INC. FORM 10-Q TABLE OF CONTENTS PART I-FINANCIAL INFORMATION Item 1.Financial Statements Page Consolidated Statements of Financial Condition at March 31, 2015 (Unaudited) and December 31, 2014 (Derived from the audited consolidated financial statements at December 31, 2014) 1 Consolidated Statements of Comprehensive Income (Loss) (Unaudited) for the quarters ended March 31, 2015 and 2014 2 Consolidated Statements of Stockholders’ Equity (Unaudited) for the quarters ended March 31, 2015 and 2014 3 Consolidated Statements of Cash Flows (Unaudited) for the quarters ended March 31, 2015 and 2014 4 Notes to Consolidated Financial Statements (Unaudited) Note 1. Description of Business 6 Note 2. Basis of Presentation 6 Note 3. Significant Accounting Policies 6 Note 4. Agency Mortgage-Backed Securities 15 Note 5. Commercial Real Estate Investments 17 Note 6. Fair Value Measurements 23 Note 7. Secured Financing 25 Note 8. Derivative Instruments 26 Note 9. Convertible Senior Notes 29 Note 10. Common Stock and Preferred Stock 30 Note 11. Interest Income and Interest Expense 31 Note 12. Goodwill 32 Note 13. Net Income (Loss) per Common Share 32 Note 14. Long-Term Stock Incentive Plan 32 Note 15. Income Taxes 33 Note 16. Lease Commitments and Contingencies 33 Note 17. Risk Management 34 Note 18. RCap Regulatory Requirements 34 Note 19. Related Party Transactions 35 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Special Note Regarding Forward-Looking Statements 36 Overview 38 Business Environment 38 Results of Operations 39 Financial Condition 46 Capital Management 49 Risk Management 51 Critical Accounting Policies and Estimates 59 Glossary of Terms 61 Item 3. Quantitative and Qualitative Disclosures about Market Risk 69 Item 4. Controls and Procedures 69 PART II-OTHER INFORMATION 70 Item 1. Legal Proceedings 70 Item 1A. Risk Factors 70 Item 6. Exhibits 71 SIGNATURES 73 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES Item 1.Financial Statements PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except per share data) March 31, December 31, (Unaudited) ASSETS Cash and cash equivalents (including cash pledged as collateral of $1,819,173 and $1,584,701, respectively) $ $ Reverse repurchase agreements Investments, at fair value: Agency mortgage-backed securities (including pledged assets of $63,865,632 and $74,006,480, respectively) Agency debentures (including pledged assets of $691,716 and $1,368,350, respectively) Agency CRT securities - Commercial real estate debt investments (including pledged assets of $104,000 and $0, respectively) (2) - Investment in affiliate Commercial real estate debt and preferred equity, held for investment (including pledged assets of $72,750 and $0, respectively) (3) Investments in commercial real estate Corporate debt, held for investment Receivable for investments sold Accrued interest and dividends receivable Receivable for investment advisory income (including from affiliate of $10,268 and $10,402, respectively) Goodwill Interest rate swaps, at fair value Other derivatives, at fair value Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Repurchase agreements Payable for investments purchased Convertible Senior Notes Securitized debt of consolidated VIEs (4) Mortgages payable Participation sold Accrued interest payable Dividends payable Interest rate swaps, at fair value Other derivatives, at fair value Accounts payable and other liabilities Total liabilities Stockholders’ Equity: 7.875% Series A Cumulative Redeemable Preferred Stock: 7,412,500 authorized, issued and outstanding 7.625% Series C Cumulative Redeemable Preferred Stock: 12,650,000 authorized, 12,000,000 issued and outstanding 7.50% Series D Cumulative Redeemable Preferred Stock: 18,400,000 authorized, issued and outstanding Common stock, par value $0.01 per share, 1,956,937,500 authorized, 947,698,431 and 947,643,079 issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive income (loss) Accumulated deficit ) ) Total stockholders’ equity Noncontrolling interest Total equity Total liabilities and equity $ $ Derived from the audited consolidated financial statements at December 31, 2014. Includessenior securitized commercial mortgage loans of a consolidated VIE carried at fair value of $1.4 billion and $0 at March 31, 2015 and December 31, 2014, respectively. Includes senior securitized commercial mortgage loans of a consolidated VIE with a carrying value of $361.2 million and $398.6 million carried at amortized cost, net of an allowance for losses of $0 and $0, at March 31, 2015 and December 31, 2014, respectively. Includes securitized debt of a consolidated VIE carried at fair value of $1.3 billion and $0 at March 31, 2015 and December 31, 2014, respectively. See notes to consolidated financial statements. 1 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES Item 1. Financial Statements ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (dollars in thousands, except per share data) (Unaudited) For the Quarter Ended March 31, March 31, Net interest income: Interest income $ $ Interest expense Net interest income Other income (loss): Realized gains (losses) on interest rate swaps(1) ) ) Realized gains (losses) on termination of interest rate swaps ) ) Unrealized gains (losses) on interest rate swaps ) ) Subtotal ) ) Investment advisory income Net gains (losses) on disposal of investments Dividend income from affiliate Net gains (losses) on trading assets ) ) Net unrealized gains (losses) on interest-only Agency mortgage-backed securities ) ) Other income (loss) ) Subtotal ) Total other income (loss) ) ) General and administrative expenses: Compensation and management fee Other general and administrative expenses Total general and administrative expenses Income (loss) before income taxes ) ) Income taxes 14 Net income (loss) ) ) Net income (loss) attributable to noncontrolling interest ) - Net income (loss) attributable to Annaly ) ) Dividends on preferred stock Net income (loss) available (related) to common stockholders $ ) $ ) Net income (loss) per share available (related) to common stockholders: Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of common shares outstanding: Basic Diluted Dividends Declared Per Share of Common Stock $ $ Net income (loss) $ ) $ ) Other comprehensive income (loss): Unrealized gains (losses) on available-for-sale securities Reclassification adjustment for net (gains) losses included in net income (loss) ) ) Other comprehensive income (loss) Comprehensive income (loss) Comprehensive income (loss) attributable to noncontrolling interest ) - Comprehensive income (loss) attributable to Annaly $ $ Consists of interest expense on interest rate swaps. See notes to consolidated financial statements. 2 ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES Item 1. Financial Statements ANNALY CAPITAL MANAGEMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (dollars in thousands, except per share data) (Unaudited) 7.875% Series A Cumulative Redeemable Preferred Stock 7.625% Series C Cumulative Redeemable Preferred Stock 7.50% Series D Cumulative Redeemable Preferred Stock Common stock par value Additional paid-in capital Accumulated other comprehensive income (loss) Accumulated deficit Total stockholders’ equity Noncontrolling interest Total BALANCE, December 31, 2013 $ ) $ ) $ $
